FAHY, Circuit Judge
(concurring in part and dissenting in part):
I concur in the opinion of the court except in the following respects:
1. (a) In Part I, while I agree the Company may “relitigate” the supervisory status of its floorladies, for the reason stated by the court, I think such “relitigation” should be limited to consideration, by the trial examiner and Board, of the floorladies’ status on the basis of the evidence adduced in the representation proceeding, provided, however, that upon a showing of good cause therefor the trial examiner or the Board in the exercise of a sound discretion may permit the introduction of additional evidence.
(b) On the remand should the floor-ladies be found to be supervisors so much of the Board’s order as rests upon their activities should be enforced; if otherwise found, the order should be modified as may be required.
2. In Part IV I would sustain the position of the Board as to the notice given by the Company to the employees, believing that it was within the competence of the Board in all the circumstances to find that the notice was coercive. The Board reached this conclusion, “Particularly in the light of the other unfair labor practices found.”